Citation Nr: 1644154	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  09-43 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression, mood, and bipolar disorders to include as secondary to service-connected cervical spine disability.

2.  Entitlement to service connection for a bilateral leg disability.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a lumbar spine disability.

4.  Entitlement to an increased rating in excess of 10 percent for cervical spine spondylosis for the period prior to February 14, 2012, and in excess of 20 percent thereafter.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to March 1994.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin made in January 2009, March 2012, and February 2013.  Jurisdiction was subsequently transferred to Chicago, Illinois.

The record reflects that the RO developed for appellate review what it styled as the issue of entitlement to an effective date earlier than February 14, 2012 for the award of an increased 20 percent evaluation for cervical spine spondylosis.  The Board in a June 2016 included that as an issue.  The Board points out, however, that the issue was developed in error.  The so-called effective date issue occurred during the pendency of the appeal seeking an increased rating for the cervical spine disorder.  A rating in excess of 10 percent for that disorder was denied in one of the rating decisions from which this appeal originates.  The Veteran disagreed with the denial, and appealed the matter.  During the pendency of the appeal, the evaluation assigned the cervical spine disorder was increased to 20 percent, effective the date of a VA examination.  Thus, the cervical spine disorder comes to the Board with two evaluations-a 10 percent evaluation for the period prior to February 14, 2012, and a 20 percent evaluation as of that date.  

Such an increased rating claim is the result of staged ratings during the appeal period at issue.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In such a staged rating, the issue necessarily involves determining whether, for the period during which a 10 percent rating is in effect, the Veteran is entitled to a rating in excess of 10 percent.  Consequently, developing an issue of an earlier effective date for the assignment of a 20 percent rating is inappropriate, as the very same evidentiary issue is involved in both cases, namely whether, during the period in which a 10 percent rating is assigned, the evidence supports assignment of a higher rating.  In effect, recognizing a separate earlier effective date issue would have the effect of adjudicating the same claim twice in the same decision.

For the above reasons, the Board finds that the effective date issue is subsumed into the increased rating issue already before the Board.

This matter was previously remanded by the Board in June 2016, but additional development in substantial compliance with the Board's remand instructions has not been completed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was previously remanded in order to provide the Veteran with a personal hearing before the Board.  A review of the record indicates that the Veteran was not provided with either a personal hearing before the Board or an opportunity to participate in a personal hearing before the Board.  Therefore, the AOJ has not substantially complied with the Board's remand instructions, and the matter must be remanded in order to enforce the Board's previous remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before the Board.  Notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  A copy of the notice of that hearing should be placed in the record.

2.  After the hearing is conducted (or if the Veteran withdraws the hearing request or fails to report of the scheduled hearing); the appeal should be returned to the Board in accordance with appropriate appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




